Name: Commission Regulation (EEC) No 2168/83 of 29 July 1983 adjusting monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 83 Official Journal of the European Communities No I 206/79 COMMISSION REGULATION (EEC) No 2168/83 of 29 July 1983 adjusting monetary compensatory amounts fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, on the basis of the monthly increases ; whereas, as a result, no adjustment can be made under Article 7 (2) of Regulation (EEC) No 1160/82 to monetary compensatory amounts fixed in advance for exports of malt falling within subheadings 1 1 .07 A II a), 1 1 .07 A II b) and 1 1 .07 B made during August and September 1983 ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas, under Article 3 ( 1 ) of Regulation (EEC) No 1516/78 , the adjustment provided for in the said Article 7 (2) must be made on the basis of the price used to calculate the monetary compensatory amount and the representative rate that are valid at the time of completion of the customs import or export formalities ; Whereas under Article 7 (2) of Commission Regula ­ tion (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3) and Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 1516/78 of 30 June 1978 on adjust ­ ments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (4), an adjustment of the monetary compensatory amounts applicable to cereals is made corresponding to the adjustments made to refunds and levies fixed in advance following a change in the price level in ECU ; Whereas the monetary compensatory amounts applicable for products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2 include a cereals component and a milk component ; whereas the prices for milk products for the 1983/84 marketing year apply with effect from 23 May 1983 ; Whereas, in the case of Greece, Belgium, Luxembourg and Ireland, the adjustment of the monetary compen ­ satory amounts fixed in advance results in amounts to be charged on importation and granted on exportation for certain periods ; Whereas Article 3 (2) of Regulation (EEC) No 1516/78 specifies that the adjustment under Article 7 ( 1 ) of Regulation (EEC) No 1160/82 shall be altered when there is an adjustment under Article 7 (2) of that Regu ­ lation : Whereas levies and refunds on cereals fixed in advance must be adjusted, in accordance with Articles 15 (2) and 16 (4) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (5), as last amended by Regulation (EEC) No 1 451 /82 (6), in line with the threshold price applying during the month of importation or exporta ­ tion ; whereas, however, by Article 2 (2) of Regulation (EEC) No 1516/78 , the application of monthly increases is not considered for the purposes of adjust ­ ment of compensatory amounts, as an adjustment of levies and refunds fixed in advance ; Whereas the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75 provides for an adjust ­ ment to refunds fixed in advance for malt to be exported during the first two months of the new marketing year ; whereas this adjustment is made only Whereas the monetary compensatory amounts fixed in advance which are adjusted by this Regulation were fixed by Regulation (EEC) No 1 235/82 Q, as last amended by Regulation (EEC) No 636/83 (8), and by Regulation (EEC) No 689/83 (9), as last amended by Regulation (EEC) No 1 1 54/83 (10), and by Regulation (EEC) No 1245/83 (u ), as last amended by Regulation EEC) No 2138/83 (12) ; (') OJ No L 106, 12 . 5 . 1971 , p . 1 . 0 OJ No L 199, 22 . 7 . 1983 , p . 11 . 0 OJ No L 142, 20 . 5 . 1982, p . 1 . (8) OJ No L 73, 19 . 3 . 1983, p . 35 . O OJ No L 80, 25 . 3 . 1983, p . 1 . H OJ No L 127, 17 . 5 . 1983, p . 5 . (") OJ No L 135, 23 . 5 . 1983, p . 3 . H OJ No L 209 , 1 . 8 . 1983, p . 1 . 0 OJ No L 134, 15 . 5. 1982, p. 22 . O OJ No L 178 , 1 . 7 . 1978 , p. 63 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (6) OJ No L 164, 14 . 6 . 1982, p. 1 . No L 206/80 Official Journal of the European Communities 30 . 7. 83 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Monetary compensatory amounts referred to in Annex I to Regulation (EEC) No 1235/82 in Annex I to Regulation (EEC) No 689/83 and in Annex I to Regulation (EEC) No 1245/83 which have been fixed in advance before 1 August 1983 for cereal products being imported from or exported to non-member countries and for which the customs formalities have been completed on or after 1 August 1982 shall be multiplied by the corresponding coefficients listed in the Annex hereto. The monetary compensatory amounts multiplied by the coefficients are to be charged on imports and granted on exports as from 6 June 1983 in the case of Greece and for the period 24 March to 22 May 1 983 in the case of Belgium, Luxembourg and Ireland . 2 . Where paragraph 1 applies, the coefficients listed in Annexes IV and IV bis to Regulation (EEC) No 1071 /82 and in Annex IV to Regulation (EEC) No 1235/82 shall not be applied . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1983 . For the Commission Poul DALSAGER Member of the Commission 30 . 7 . 83 Official Journal of the European Communities No L 206/81 ANNEX Adjustment to be made in accordance with Article 7 (2) of Regulation (EEC) No 1160/82 to compensatory amounts fixed in advance in the cereals sector Monetary compensatory amounts fixed during the period Coefficients to be applied to products shown in notes (a) to (g) (a) (b) (c) (d) (e) (f) (g) Federal Republic of Germany : 1.3 .  23.3.1983 24.3 .  22.5.1983 23.5 .  5.6.1983 6.6 .  31.7.1983 0,802811 0,882630 0,871179 0,871179 0,806419 0,886598 0,875095 0,875097 0,806427 0,886606 0,875103 0,875103 0,805207 0,885265 0,873779 0,873779 0,800609 0,880210 0,868790 0,868790 0,805132 0,885183 0,873698 0,873698 0,855466 0,913594 0,971474 1 Netherlands : li 1.3 .  23.3.1983 24.3 .  22.5.1983 23.5 .  5.6.1983 6.6 .  31.7.1983 0,787375 0,879749 0,859774 0,859774 0,790893 0,883703 0,863638 0,863638 0,790901 0,883712 0,863646 0,863646 0,789704 0,882375 0,862340 0,862340 0,785195 0,877337 0,857416 0,857416 0,789631 0,882293 0,862260 0,862260 0,854069 0,919051 0,971474 1 Ireland : l 1.3 .  23.3.1983 24.3 .  22.5.1983 23.5 .  5.6.1983 6.6 .  19.6.1983 20.6 .  31.7.1983 0 0,468024 0 0 0 0 0,470128 0 0 0 0 0,470132 0 0 0 0 0,469421 0 0 0 0 0,466740 0 0 0 0 0,469377 0 0 0 0 0,461536 0 0 0 Belgium / Luxembourg : 1.3 .  23.3.1983 24.3 .  22.5.1983 23.5 .  5.6.1983 6.6 .  19.6.1983 20.6 .  31.7.1983 0 0,629936 0 0 0 0 0,632767 0 0 0 0 0,632774 0 0 0 0 0,631816 0 0 0 0 0,628209 0 0 0 0 0,631758 0 0 0 0 0,621204 0 0 0 France : i | 1.3 .  23.3.1983 24.3 .  31.3.1983 1.4 .  22.5.1983 23.5 .  5.6.1983 6.6 .  31.7.1983 0,202652 0,411060 0,411060 0,497460 0,497460 0,203563 0,412907 0,412907 0,499696 0,499696 0,203565 0,412911 0,412911 0,499701 0,499701 0,203257 0,412287 0,412287 0,498945 0,498945 0,202096 0,409933 0,409933 0,496096 0,496096 0,203238 0,412249 0,412249 0,498899 0,498899 0 0,277218 0,428119 0,971474 1 Denmark : l I 1.3 .  23.3.1983 24.3 .  22.5.1983 23.5 .  5.6.1983 6.6 .  31.7.1983 0 1,025013 1,025013 1,025013 0 1,029620 1,029620 1,029620 0 1,029630 1,029630 1,029630 0 1,028072 1,028072 1,028072 0 1,022202 1,022202 1,022202 0 1,027977 1,027977 1,027977 0 1,010804 0,971474 1 Italy : 1.3 .  20.3.1983 21.3 .  23.3.1983 24.3 .  22.5.1983 23.5 .  5.6.1983 6.6 .  31.7.1983 0 0,213272 0 0 0 0 0,214231 0 0 0 0 0,214233 0 0 0 0 0,213909 0 0 0 0 0,212688 0 0 0 0 0,213889 0 0 0 0 0,210316 0 0 0 Greece : \\ \ 1.3 .  23.3.1983 24.3 .  24.4.1983 25.4 .  22.5.1983 23.5 .  5.6.1983 6.6 .  12.6.1983 13.6 .  3.7.1983 4.7 .  17.7.1983 18.7.  24.7.1983 25.7 .  31.7.1983 0,231829 0 0 0 0,235417 0,811401 0,289787 1,290865 2,028503 0,232871 0 0 0 0,236475 0,815048 0,291089 1,296667 2,037620 0,232873 0 0 0 0,236477 0,815056 0,291092 1,296680 2,037640 0,232521 0 0 0 0,236119 0,813823 0,290651 1,294718 2,034557 0,231 193 0 0 0 0,234771 0,809176 0,288992 1,287325 2,022940 0,232500 0 0 0 0,236098 0,813748 0,290625 1,294598 2,034369 0,228616 0 0 0 1 1 1 1 1 No L 206/82 Official Journal of the European Communities 30 . 7 . 83 Monetary compensatory amounts fixed during the period Coefficients to be applied to products shown in notes (a) to (g) (a) (b) (c) (d) (e) (0 (g) United Kingdom : II 1.3 .  13.3.1983 0 0 0 0 0 0 0 14.3 .  23.3.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1,010804 24.3 .  10.4.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1,010804 11.4.  17.4.1983 0 0 0 0 0 0 0 18.4.  24.4.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1,010804 25.4.  8.5.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1,010804 9.5.  22.5.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1,010804 23.5.  5.6.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1,971474 6.6 .  26.6.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1 27.6 .  17.7.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1 18.7 .  31.7.1983 1,025013 1,029620 1,029630 1,028072 1,022202 1,027977 1 Notes (a) 10.01 B I, 11.01 A, 11.02 A I b), 11.02 B II a), 11.02 C I, 11.02 D I, 11.02 E II a), 11.02 F I, 11.02 G I , 11.07 A I a), 11.07 A I b). (b) 10.02, 11.01 B, 11.02 A II , 11.02 B II b), 11.02 C II , 11.02 D II, 11.02 E II b), 11.02 F II . 10.03, 10.05 B, 11.01 C, 11.01 E I, 11.01 E II , 11.02 A III, 11.02 A V a) 1 , 11.02 A V a) 2, 11.02 A V b), 11.02 B I a) 1 , 11.02 B I b) 1 , 11.02 B II c), 11.02 C III, 11.02 C V, 11.02 D III, 11.02 D V, 11.02 E I a) 1 , 11.02 E I b) 1 , 11.02 E II c), 11.02 F III, 11.02 F V, 11.02 G II, 11.07 All a), 11.07 A II b), 11.07 B, 17.02 F II a), 17.02 F II b), 23.07 B I a) 1 , 23.07 B I a) 2, 23.07 B I b) 1 , 23.07 B I b) 2, 23.07 B I c) 1 , 23.07 B I c) 2. 10.07 B, 10.07 C, ex 11.01 G ('), ex 11.01 G (2), ex 11.02 A VII ('), ex 11.02 A VII (2), ex 11.02 B II d) ('), ex 1 1 .02 B II d) (2), ex 1 1 .02 C VI ('), ex 1 1 .02 C VI (2), ex 1 1 .02 D VI ('), ex 1 1 .02 D VI (2), ex 11.02 E II d) 2 ('), ex 11.02 E II d) 2 (2), ex 11.02 F VII ('), ex 11.02 F VII (2). However, the coefficients specified in this Regulation shall not be applied to products falling within subheadings 11.07 A II a), 11.07 A II b) and 11.07 B exported during August and September 1983 under the arrangements specified in the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75. As regards the monetary compensatory amounts on products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coefficients shall only apply to the cereal component of the amount in question . (c) 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2, 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E I b) 2, 11.02 F IV. (d) 11.08 A I, 11.08 A IV, 11.08 A V, 17.02 B II a), 17.02 B II b), 21.07 F II, 23.03 A I. (e) 11.08 A III, 11.09 . (f) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A II b). (g) These coefficients apply to the milk component of the monetary compensatory amounts on products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2.